Citation Nr: 1446987	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to an initial compensable rating for allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) of the Board via a video conference (video conference hearing) in August 2013.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  Unfortunately, the Board finds that the VA examination reports currently of record are insufficient to allow the Board to decide the current claims, and the case therefore must be remanded for new VA examinations.

With respect to the claim for service connection for a low back disability, the Veteran contends that he injured his back in service and that, since his discharge, he has continued to experience progressively worsening symptoms including pain, stiffness, and eventually lower extremity radiculopathy.  He underwent VA examination in September 2010 with an addendum opinion provided in April 2011.  While acknowledging the service treatment records documenting Veteran's in-service low back injury, the examiner determined that the current back disability was not related to service because there "is no evidence to sustain any chronicity of the back pain."  See April 2011 VA Supplemental Orthopedic Opinion; see also September 2010 VA Orthopedic Examination (finding that the Veteran had a preexisting back condition that was not aggravated by service based upon a notation in the STRs that he hurt his back in high school).  Specifically, the examiner noted that there was "no evidence of recurrent problem with his back after his military separation until more than 20 years."  See April 2011 VA Supplemental Orthopedic Opinion.  However, the examiner failed to consider the competent lay assertions of record as to the Veteran experiencing continuing symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of low back pain or to reconcile these complaints with his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  

Indeed, in May 2010, the Veteran submitted several lay statements from J.W., R.O., and L.J., documenting his complaints of low back pain dating since the early 1980's and continuing to the present.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  He made this same assertion, of continuous symptomatology since active service, while testifying under oath during his August 2013 videoconference hearing before the Board, competently and credibly maintaining that he treated his low back symptoms for years with hot baths and topical over the counter medications until his disorder progressed to the point that he sought treatment.  See July 2011 Substantive Appeal (VA form 9) and April 2010 Statement in Support of Claim (asserting that he injured his low back during service and that his condition has progressively worsened since that time).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to testify as to factual matters of which he has first-hand knowledge).  And although there are no contemporaneous records verifying this assertion, the VA examiner neither discussed nor addressed the contentions regarding continuing symptoms since discharge in either the September 2010 examination report or the April 2011 addendum opinion.  See Jandreau, 492 F.3d at 1376-77.  Because of the deficiencies in the September 2010 and April 2011 VA spine examination reports, another examination of his low back is warranted.

As concerning his claim for service-connection for a bilateral foot disorder, the Veteran maintains that he first experienced foot pain during active service, for which he was given orthotic insoles.  Since that time, he asserts that he has experienced bilateral foot pain.  The September 2010 VA orthopedic examiner diagnosed bilateral plantar fasciitis with degenerative joint disease (DJD) and opined that this condition was not related to service because the DJD was "related to the aging process" and the plantar fasciitis was "self-limited due it is related to the activity [sic]."  These bare statements do not explain the examiner's conclusion or reasoning satisfactorily, so they are inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Additionally, the examiner failed to address in any way the Veteran's service treatment records reflecting an in-service diagnosis of pes planus and plantar fasciitis and noting that he was provided corrective inserts.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the Veteran has since competently and credibly testified that he has experienced a chronic bilateral foot pathology since his active service.  See August 2013 Board Hearing Testimony.  See also Jandreau, 492 F. 3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington, 19 Vet. App. at 368; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, a new examination of his feet is also warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007) (indicating that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Regarding his claim of entitlement to a compensable initial rating for his service-connected allergic rhinitis, the Veteran was last afforded an examination for this disability in September 2010 in connection with his original service connection claim.  Given that more than four years have passed since that last evaluation, and considering that he testified that his condition has worsened, another examination is needed reassessing the severity of this disability.  See August 2013 Board Hearing Testimony (asserting that his sinus drainage has caused multiple bouts of bronchitis and that his nasal passages are more severely clogged).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); and VAOPGCPREC 11-95 (April 7, 1995).

Finally, on remand, the Veteran's updated VA treatment records and any recent relevant private treatment records that he identifies should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the VAMC in Houston and the Beaumont VA Outpatient Clinic dated since March 2011.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his low back, feet, and/or allergic rhinitis.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the claimed disorders of the low back and feet.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Following examination of the Veteran, the examiner should provide all present diagnoses of the feet and lumbar spine. 

The examiner also must provide an opinion as to the following:

(A)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

*  the service treatment records documenting complaints of and treatment for low back symptoms in April 1980, May 1980, May 1981, and March 1982; 

*  the Veteran's August 2013 Board hearing testimony asserting symptoms in service and since his discharge from service; 

*  statements of J.W., R.O., and L.J., submitted in May 2010, asserting their observations of continued low back symptoms from the early 1980's to the present; and

*  the Veteran's private neurological records from E.L., MD, attributing his chronic back pain to diagnosed disc degeneration and noting evidence on MRI of a bulging disc.


(B)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability of the bilateral feet had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether arthritis manifested within one year of service separation.  In providing this opinion, the examiner should acknowledge the following:

*  the service treatment records from August 1982 and September 1982 reflecting diagnoses of and treatment for plantar fasciitis and pes planus; and

*  the Veteran's August 2013 Board hearing testimony asserting symptoms in service and since his discharge from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer the above questions without resorting to speculation or remote possibility, an explanation as to why that is so must be provided.


4.  Schedule the appropriate VA examination(s) to determine the present severity of the Veteran's allergic rhinitis.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected allergic rhinitis.

The examiner should state whether there is greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; or polyps.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If any of the reports are deficient in any manner, they should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal. If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



